                           No. 3:18-bk-07554
       In the United States Bankruptcy Court
        For the Middle District of Tennessee
        ____________________________________

                                   In Re:
                               Chonghun Kim,

                                                Debtor
        ____________________________________________

                              Motion to Withdraw
        ____________________________________________



Counsel for Chonghun Kim hereby moves to withdraw as counsel of record. Mr. Kim
has filed a pro se Voluntary Notice to Dismiss his Chapter 13 Bankruptcy.

                                            /s/ John Tennyson
                                            John Tennyson (TN BPR# 32777)
                                            611 Commerce Street, Suite 2609
                                            Nashville, Tennessee 37203
                                            jtennyson@nashville-law.com
                                            615-506-3108




Case 3:18-bk-07554   Doc 11   Filed 11/19/18 Entered 11/19/18 13:49:23      Desc Main
                              Document     Page 1 of 2
                               Certificate of Service

I hereby certify that on November 19, 2018, a copy of the foregoing Motion to
Withdraw was filed in this Court’s CM/ECF system and notice of this filing will be
sent to all counsel of record by operation of this Court’s electronic filing system.
Parties may access this filing through the Court’s system. Notice was also mailed to:


Chonghun Kim
1526 Demonbreun St
Nashville, TN 37203

/s/ John Tennyson
John Tennyson




                                      Page 2 of 2
Case 3:18-bk-07554   Doc 11   Filed 11/19/18 Entered 11/19/18 13:49:23     Desc Main
                              Document     Page 2 of 2
